Citation Nr: 1021293	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension prior to September 26, 2006, and an initial 
rating in excess of 10 percent thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 
to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  Jurisdiction of the 
claims file was subsequently transferred to the RO in St. 
Petersburg, Florida.  

The Board observes that, during the course of appeal, staged 
ratings have been assigned for the Veteran's hypertension.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  
Specifically, the Veteran has been assigned a noncompensable 
rating for his hypertension, effective September 5, 2000, and 
a 10 percent rating, effective September 26, 2006.  As the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the Board has characterized the issue 
as shown on the first page of this decision. 

The Board notes that the issue of entitlement to a TDIU was 
not certified for appeal.  Additionally, the Board is 
cognizant that the RO denied entitlement to a TDIU in a 
December 2009 rating decision and, to date, the Veteran has 
not entered a notice of disagreement as to such denial.  
However, when evidence of unemployability is submitted during 
the course of an appeal from an assigned disability rating, a 
claim for a TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence 
suggests that the Veteran is unemployed due to symptoms of 
his service-connected hypertension, the issue of entitlement 
to a TDIU has been raised.  Therefore, as the Board has 
jurisdiction over such issue as part and parcel of the 
Veteran's initial rating claim, it has been listed on the 
first page of this decision.  

However, the Board finds that further development of the 
Veteran's TDIU claim is necessary.  Therefore, the issue of 
entitlement to a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the entire appeal period, the Veteran's hypertension is 
manifested by diastolic pressure predominantly 100 or more, 
but less than 110; systolic pressure predominantly 160 or 
more, but less than 200; and requires continuous medication 
for control.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial 
rating of 10 percent, but no higher, for hypertension have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect 
to the propriety of the initially assigned ratings for his 
hypertension from the original grant of service connection.  
VA's General Counsel has held that no VCAA notice is required 
for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (May 5, 2004).  In addition, the Board notes that the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the Veteran's claim for service connection for hypertension 
was granted and an initial rating was assigned in the 
September 2006 rating decision on appeal.  Therefore, as the 
Veteran has appealed with respect to the initially assigned 
rating, no additional 38 U.S.C.A. § 5103(a) notice is 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

Relevant to the duty to assist, the Veteran's post-service VA 
and private treatment records have been obtained and 
considered.  He has not identified any additional, 
outstanding records necessary to decide his pending appeal.  
In this regard, the Board observes that the AOJ attempted to 
obtain records relevant to the Veteran's claim for Social 
Security Administration (SSA) disability benefits; however, 
in January 2010, SSA indicated that they had no medical 
records on file or were unable to locate the medical records.  
In a March 2010 letter, the Veteran was advised of VA's 
inability to obtain his SSA records and was given an 
opportunity to provide VA with a copy of such records.  No 
response from the Veteran was received.  The Board further 
notes that documentation in the claims file reflects that the 
Veteran was denied SSA disability benefits.  Therefore, the 
Board finds that VA has met its duty to assist in this 
regard.  Additionally, the Veteran was provided with VA 
examinations in November 2006 and December 2009 in order to 
adjudicate his initial rating claim.  Neither the Veteran nor 
his representative have argued that such examinations are 
inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran's hypertension has been assigned an initial 
noncompensable evaluation prior to September 26, 2006, and an 
initial 10 percent evaluation thereafter pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran contends 
that he is entitled to higher initial ratings for his 
service-connected hypertension as such is not adequately 
controlled by his numerous medications.

Diagnostic Code 7101 provides that hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more warrants a 10 
percent evaluation.  Additionally, 10 percent is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation is assigned when diastolic pressure is 
predominantly 120 or more and a 60 percent evaluation is 
warranted when diastolic pressure is predominantly 130 or 
more.

As relevant, Note (1) of Diagnostic Code 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Records from Dr. Baum reveal that in June 2005, the Veteran 
was seen for high blood pressure, which was being treated 
with medication.  Specifically, it was noted that the Veteran 
had been on Novasc since 1999.  However, he had a high blood 
pressure reading of 167/107 and, as such, was started on 
HCTZ.  His blood pressure thereafter decreased.  

Records from Dr. Anukwuem reflect that in November 2005 and 
September 2006, the Veteran had a diagnosis of uncontrolled 
hypertension.  In November 2005, it was noted that the 
Veteran was on Norvasc and HCTZ.  In January 2006, his blood 
pressure was 153/101 and, in September 2006, his blood 
pressure was 151/100.  Also in September 2006, the Veteran 
was advised to discontinue HCTZ and start on Diovan HCT.  He 
was also to continue on Norvasc.  A September 2006 letter 
from Dr. Anukwuem reflects that he was currently treating the 
Veteran for hypertension with two medications, Norvasc and 
Diovan HCT.  

A November 2006 VA examination reflects that the Veteran was 
diagnosed with hypertension in 1999 and was currently on two 
medications to control his blood pressure, Norvasc and Diovan 
HCT.  Blood pressure readings taken twice revealed 152/92 
both times.  The examiner diagnosed essential hypertension 
and noted that such was being currently controlled with 
medications, but was still not adequately controlled.

VA treatment records reflect blood pressure readings of 
128/90, 140/80, and 135/99 in April 2007.  Additionally, it 
was noted that the Veteran's hypertension medication was 
changed when he came to the VA Medical Center.  He was placed 
on Metoprolol, but it was noted that he could not tolerate 
it.  As such, the Veteran was observed to be currently taking 
Diltiazam and HCTZ, and the dosage of HCTZ was increased.  In 
May 2007, his blood pressure was noted to be 137/90 and, in 
July 2007, it was 145/91.  Records dated in January 2008 
reveal that the Veteran's hypertension was being treated with 
Diltiazem and his current blood pressure reading was 144/104.  
In April 2008, it was 162/107.  The Veteran's blood pressure 
was noted to be 149/100 and 158/104 during December 2008.  In 
May 2009, his blood pressure was 130/90 and Lisinopril was 
added to his hypertension medications.  In June 2009, the 
Veteran's blood pressure was recorded as 126/87.  His blood 
pressure readings in the months of August 2009, October 2009, 
November 2009, and December 2009 were 134/92 (left) and 
138/99 (right), 140/95, 132/85, and 123/82, respectively. 

At a December 2009 VA examination, the Veteran reported that 
he was on medication for his hypertension, but such was 
poorly controlled.  It was noted that he was currently on 
Diltiazem and Lisinopril.  The Veteran's blood pressure 
readings were 140/96, 143/96, and 142/93.  

As indicated previously, the Veteran is currently in receipt 
of an initial noncompensable evaluation for his hypertension 
prior to September 26, 2006, and an initial 10 percent 
evaluation thereafter.  However, the Board finds that an 
initial 10 percent rating, but no higher, is warranted for 
the entire appeal period.  In this regard, Diagnostic Code 
7101 provides for a 10 percent rating where an individual has 
a history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  Records from Dr. 
Baum dated in June 2005 reveal that the Veteran had been on 
Novasc for his hypertension since 1999.  Moreover, at such 
time, the Veteran had a blood pressure reading of 167/10 and, 
in January 2006, he had a blood pressure reading of 153/101.  
Therefore, as the Veteran's hypertension has a history of 
diastolic pressure predominantly 100 or more and has required 
continuous medication for control since the date of service 
connection, the Board finds that he is entitled to an inital 
10 percent rating for the entire appeal period.  

However, the Veteran is not entitled to an initial rating in 
excess of 10 percent as the evidence fails to demonstrate 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  In fact, there have been 
no instances during the appeal period where such readings 
have been recorded.  Rather, the Veteran's hypertension is 
manifested by diastolic pressure predominantly 100 or more, 
but less than 110; systolic pressure predominantly160 or 
more, but less than 200; and requires continuous medication 
for control.  The Board is also cognizant of the fact that 
the Veteran's hypertension is poorly controlled despite the 
use of medication; however, the record reflects that his 
blood pressure readings have never revealed diastolic 
pressure of  110 or more, or; systolic pressure of 200 or 
more.  Moreover, the Veteran's need for continuous medication 
for control is already contemplated in his current disability 
rating of 10 percent.  Therefore, the Board finds that the 
manifestations of the Veteran's hypertension more nearly 
approximate the criteria contemplated by a 10 percent 
evaluation under Diagnostic Code 7101.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected hypertension; however, the Board finds that his 
symptomatology has been stable throughout the appeal period. 
Therefore, assigning staged ratings for such disability is 
not warranted.

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected 
hypertension with the established criteria found in the 
rating schedule.  The Board finds that the Veteran's 
hypertension symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his hypertension that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's 
hypertension may interfere with his employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there 
are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a 
TDIU has been raised by the record.  See Rice, 22 Vet. App. 
453-54.  As the TDIU aspect of the Veteran's claim is being 
for remanded for further development, it is unnecessary to 
discuss this issue further at this time.

In sum, the Board finds that an initial rating of 10 percent 
is warranted for the Veteran's hypertension for the entire 
appeal period.  The Board, however, finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in excess of 10 percent for his 
hypertension during such time period.  In denying an initial 
rating in excess of 10 percent, the Board finds the benefit 
of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire appeal period, an initial rating of 10 
percent, but no higher, for hypertension is granted, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.


REMAND

As noted in the Introduction, when evidence of 
unemployability is submitted during the course of an appeal 
from an assigned disability rating, a claim for a TDIU will 
be considered part and parcel of the claim for benefits for 
the underlying disability.  Rice, 22 Vet. App. at 453-54.  
Here, the evidence suggests that the Veteran is unemployed 
due to symptoms of his service-connected hypertension.  In 
this regard, at his November 2006 VA examination, it was 
noted that the Veteran had not been employed for the prior 
five months and he indicated that he had lost his job doing 
logistics on a ship because of his elevated blood pressure.   
Additionally, in an October 2009 statement, the Veteran 
stated that he had been unable to secure lasting employment 
since he was discharged from the Navy.  Specifically, he 
indicated that his ongoing sicknesses made it physically 
impossible for him to work as required.  Also, at his 
December 2009 VA examination, it was noted that the Veteran 
had not been employed for the prior four years due to 
psychiatric and medical problems.  Accordingly, the issue of 
entitlement to a TDIU has been raised by the evidence of 
record in this case.  While the Board has jurisdiction over 
such issue as part and parcel of the Veteran's rating claim, 
further development is necessary for a fair adjudication of 
the TDIU aspect of such claim.  

Upon remand, the AOJ should conduct all appropriate 
development, to include obtaining any pertinent outstanding 
post-service treatment records and affording the Veteran a VA 
examination so as to determine the effect his service-
connected disabilities, including but not limited to his 
hypertension, have on his employability.  After all 
appropriate development has been completed, the Veteran's 
TDIU claim should be adjudicated based on all evidence of 
record.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify 
any outstanding VA or private treatment 
records pertaining to his service-
connected disabilities.  After securing 
any necessary authorization from him, 
obtain copies of any records the 
Veteran identifies, to include any 
outstanding VA treatment records from 
the Jacksonville VA Outpatient Clinic 
and Gainesville VA Medical Center dated 
from January 2010 to the present.  All 
requests and all responses, including 
negative responses, must be documented 
in the claims file.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

2.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to obtain an opinion 
regarding the effect(s) of his service-
connected disabilities, including but 
not limited to his hypertension, on his 
employability.  The entire claims file 
and a copy of this remand should be 
made available to the examiner for 
review, and such review should be noted 
in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner should be 
requested to render an opinion as to 
whether the Veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected disabilities, taking into 
consideration his level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-
connected disabilities.  Any opinion 
offered must be accompanied by a 
complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  

3.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
TDIU claim should be readjudicated 
based on the entirety of the evidence.  
If the claim remains denied, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


